Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered April 15, 2005, which denied defendant’s motion to vacate the default judgment entered against it, unanimously affirmed, without costs.
To obtain relief from the default judgment entered against it, defendant was required to demonstrate both a reasonable excuse for the default and a meritorious defense to the action (John v City of New York, 260 AD2d 187, 188 [1999]). With regard to its purported excuse for its default, defendant failed on several occasions to respond to the action or communicate with plaintiffs counsel, despite assurances by defendant’s counsel to plaintiffs *392counsel that it would do so. Therefore, defendant’s alleged law office failures do not satisfactorily account for its prolonged failure to answer the complaint {see 300 W. 46th St. Corp. v Clinton Hous. W. 46th St. Partners, L.P., 19 AD3d 136 [2005]). Moreover, no meritorious defense is made out by defendant’s conclusory assertions that it owed a significantly lower sum to plaintiff {see Peacock v Kalikow, 239 AD2d 188 [1997]). Concur—Tom, J.P., Friedman, Sullivan, Gonzalez and McGuire, JJ.